           Case 1:15-cv-05120-AKH Document 127 Filed 06/23/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
                                                                 :
 MERRICK BANK CORPORATION,                                       :   ORDER ON MOTION FOR
                                                                 :   DISCOVERY
                                          Plaintiff,             :
                                                                 :   15 Civ. 5120 (AKH)
              -against-                                          :
                                                                 :
 ROYAL GROUP SERVICES, LTD, LLC, a                               :
 Michigan limited liability company, and                         :
 GREGORY RICHMOND,                                               :
                                                                 :
                                          Defendants.            :
 --------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 In response to the parties’ joint letter motion for discovery, ECF No. 126, I rule as

follows:

                     1. Plaintiff’s objection to production of the Valley National Bank statements

                         is overruled. The bank statements appear to be relevant to Defendants’

                         theory of the case, and do not appear to present undue burden or expense.

                     2. Plaintiff’s objection to production of documents provided to Ally

                         Financial, Inc. is sustained. Defendants’ discovery request is not

                         specifically tied to any theory of relevance, invades the work-product

                         privilege of in-house counsel, and presents excessive burden and expense.

                     3. Plaintiff’s objection to production of attorney billing records is sustained.

                         Issues relating to attorneys’ fees shall await the completion of the case.




                                                       1
         Case 1:15-cv-05120-AKH Document 127 Filed 06/23/20 Page 2 of 2



             The Clerk is directed to close the open motion, ECF No. 126.

             SO ORDERED.

Dated:       New York, New York                           /s/ Alvin K. Hellerstein
             June 23, 2020                              ALVIN K. HELLERSTEIN
                                                        United States District Judge




                                             2
